—In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated March 24, 2006, as, upon reargument, adhered to its prior determination in an order dated February 7, 2006, sustaining the mother’s objection to that portion of an order of the same court (Fields-Ferraro, S.M.), dated December 14, 2005, which, inter alia, dismissed her petition seeking contribution from the father for the daughter’s college expenses.
Ordered that the appeal is dismissed, without costs or disbursements, as the order dated March 24, 2006, was *759superseded by an order of disposition, dated September 8, 2006, and entered upon consent of the parties, from which no appeal lies (see Matter of Khan v Dolly, 302 AD2d 596 [2003]). Rivera, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.